


Exhibit 10.59


2011 Restricted Stock Award
To Board of Directors
TRIMAS CORPORATION
2006 LONG TERM EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT


TriMas Corporation (“Corporation”), as permitted by the TriMas Corporation 2006
Long Term Equity Incentive Plan (“Plan”), hereby grants to the Grantee listed
below (“Grantee”), a Restricted Stock Award for the number of shares of the
Corporation's Common Stock set forth below (“Shares”), subject to the terms and
conditions of the Plan and this Restricted Stock Agreement (“Agreement”).
Unless otherwise defined in this Agreement, the terms used in this Agreement
have the same meaning as defined in the Plan. The term “Service Provider” as
used in this Agreement means an individual providing services to the Corporation
or a Subsidiary. A Service Provider includes a member of the Board of Directors
of the Corporation.
I.    NOTICE OF restricted STOCK award
Grantee:
 
Date of Agreement:
 
Grant Date:
 
Number of Restricted Shares in Award:
 



II.    AGREEMENT
A.    Grant of Restricted Stock. The Corporation hereby grants Shares of
Restricted Stock to the Grantee for the number of Shares set forth above.
Notwithstanding anything to the contrary anywhere else in this Agreement, the
Shares of Restricted Stock in this Award are subject to the terms, definitions
and provisions of the Plan, which are incorporated herein by reference.
1.    Restrictions on Transfer. The Shares of Restricted Stock are restricted
from transfer until the restrictions lapse. Subject to the Grantee's termination
of services, as described in Section 4, below, the Shares of Restricted Stock
vest, and all restrictions lapse, on August 5, 2012. Upon vesting and the lapse
of the restrictions, the associated Shares become freely transferable if the
Grantee is still a Service Provider on that date. The Restricted Shares subject
to the Award will be forfeited if the Grantee terminates his or her services
with the Corporation or a Subsidiary prior to vesting and the lapse of
restrictions, except as designated otherwise in this Agreement.
2.    Rights as Stockholder. Except for the potential forfeitability of the
Shares before the lapse of restrictions set forth in Section 1 above, the
Grantee has all rights of a stockholder (including voting and dividend rights)
commencing on the date of the Corporation's book entry evidencing the grant of
Restricted Stock.
3.    Adjustments. In the event of any stock dividend, reclassification,
subdivision or combination, or similar transaction affecting the Shares of
Restricted Stock covered by this Award, the rights of the Grantee will be
adjusted as provided in Article X of the Plan.
4.    Termination of Services. The Shares of Restricted Stock subject to this
Award will be forfeited if the Grantee terminates his or her services with the
Corporation or a Subsidiary, or if the Grantee's services are terminated by the
Corporation for any reason before the Shares of Restricted Stock vest and the
restrictions lapse. Notwithstanding the foregoing, the Shares of Restricted
Stock vest and the restrictions on transfer will lapse upon the death or
Disability (as defined in the Plan) of the Grantee with respect to 100% of the
Shares of Restricted Stock subject to this Agreement. Upon the lapse of the
transfer restrictions, the Shares of Restricted Stock are fully transferable.




--------------------------------------------------------------------------------






B.    Other Terms and Conditions.
1.    Non-Transferability of Award. Except as described below, this Award and
the Restricted Shares subject to the Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
laws of descent or distribution. Notwithstanding the foregoing, with the consent
of the Administrator, the Grantee may assign or transfer the Award and its
underlying Restricted Shares to a Permitted Assignee, provided the Permitted
Assignee is bound by and subject to all terms and conditions of the Plan and
this Agreement, and the Permitted Assignee executes an agreement satisfactory to
the Corporation evidencing these obligations. The terms of this Award are
binding on the executors, administrators, heirs, successors and assigns of the
Grantee.
2.    Other Restrictions on Share Issuance. Anything to the contrary
notwithstanding, the Corporation's obligation to deliver Shares under this Award
is subject to its compliance with federal and state laws, rules and regulations
applying to the authorization, issuance or sale of securities as the Corporation
deems necessary or advisable. The Corporation is not required to deliver Shares
under this Agreement unless and until it receives satisfactory proof that the
issuance or transfer of the Shares does not violate any of the provisions of the
Securities Act of 1933 or the Securities Exchange Act of 1934, the rules and
regulations of the Securities Exchange Commission promulgated thereunder, or the
provisions of any state law governing the sale of securities or any stock
exchange on which the Corporation's Shares may be listed, and that there has
been compliance with the provisions of these acts, rules, regulations and state
laws.
3.    Withholding. Grantee agrees to tender sufficient funds to satisfy any
applicable income and employment tax withholding obligations in connection with
the vesting of and the lapse of restrictions on Shares of Restricted Stock under
the Award. Alternatively, Grantee may request the Corporation to sell a number
of Shares sufficient to satisfy any tax liabilities.
4.    Dispute Resolution. Grantee and the Corporation agree that any
disagreement, dispute, controversy, or claim arising out of or relating to this
Agreement, its interpretation, validity, or the alleged breach thereof, will be
settled exclusively and, consistent with the procedures specified in this
Section, irrespective of its magnitude, the amount in controversy, or the nature
of the relief sought.
(a)Negotiation. In the event of any dispute, controversy, claim, question or
disagreement arising from or relating to this Agreement or the breach thereof,
the Grantee and the Corporation will use their best efforts to settle the
dispute, claim, question or disagreement. To this effect, they will consult and
negotiate with each other in good faith and, recognizing their mutual interests,
attempt to reach a just and equitable solution satisfactory to both parties.
(b)Arbitration. If the Grantee and the Corporation do not reach a solution
within a period of thirty (30) days, then, upon written notice by the Grantee to
the Corporation or the Corporation to the Grantee, all disputes, claims,
questions, controversies, or differences will be submitted to arbitration
administered by the American Arbitration Association (the “AAA”) in accordance
with the provisions of its Employment Arbitration Rules (the “Arbitration
Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within thirty (30) days after
initiation of the arbitration. If the parties fail to appoint an arbitrator as
provided above, an arbitrator with substantial experience in executive
employment matters will be appointed by the AAA as provided in the Arbitration
Rules. The Corporation will pay all of the fees, if any, and expenses of the
arbitrator and the arbitration, unless otherwise determined by the arbitrator.
Each party to the arbitration is responsible for his/its respective attorneys
fees or other costs of representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness may be presented in any form unless the opposing party or parties
has the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment on the
arbitration award may be entered in any court having jurisdiction.






--------------------------------------------------------------------------------




(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.
The provisions of this Section survive the termination or expiration of this
Agreement, are binding on the Corporation's and Grantee's respective successors,
heirs, personal representatives, designated beneficiaries and any other person
asserting a claim described above, and may not be modified without the consent
of the Corporation. To the extent arbitration is required, no person asserting a
claim has the right to resort to any federal, state or local court or
administrative agency concerning the claim unless expressly provided by federal
statute, and the decision of the arbitrator is a complete defense to any action
or proceeding instituted in any tribunal or agency with respect to any dispute,
unless precluded by federal statute.
5.    Code Section 409A. Without limiting the generality of any other provision
of this Agreement, Section 11.9 of the Plan pertaining to Code Section 409A is
hereby explicitly incorporated herein.
6.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers upon the Grantee any right to continue as a Service Provider
of the Corporation or any Subsidiary, or interferes with or restricts in any way
the rights of the Corporation or any Subsidiary.
7.    Governing Law. This Agreement is governed by and is to be construed in
accordance with the laws of the State of Michigan, notwithstanding conflict of
law provisions.
8.    Irrevocable Agreement. Neither the Corporation nor the Grantee may revoke
this Agreement. The Corporation's enforcement of the forfeiture provisions in
II(A)(1) and II(A)(4) is not a revocation of the Agreement by the Corporation.
(Signature Page Follows)
This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.
TRIMAS CORPORATION
Dated:
By:
Name: ____________________________________
Title: ____________________________________
 
 





GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED STOCK AGREEMENT,
NOR IN THE CORPORATION'S 2006 LONG TERM EQUITY INCENTIVE PLAN, WHICH IS
INCORPORATED HEREIN BY REFERENCE, CONFERS ON GRANTEE ANY RIGHT WITH RESPECT TO
CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR ANY PARENT OR
SUBSIDIARY, NOR DOES IT INTERFERE IN ANY WAY WITH GRANTEE'S RIGHT OR THE
CORPORATION'S RIGHT TO TERMINATE GRANTEE'S SERVICE PROVIDER RELATIONSHIP AT ANY
TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR NOTICE.
Grantee acknowledges receipt of a copy of the Plan and represents that he or she
is familiar with the terms and provisions of the Plan. Grantee hereby accepts
this Restricted Stock Award subject to all of the terms and provisions of this
Agreement. Grantee has reviewed the Plan and this Restricted Stock Agreement in
their entirety. Grantee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Award.
Dated:
By:
Name: ____________________________________
Title: ____________________________________



1277603.2




--------------------------------------------------------------------------------










